DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
Per correspondence received on 6/29/2021, claims 8 and 16 were amended. No claims were canceled. No new claims were added. Therefore, claims 1-20 were pending for examination. 

Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20180000556) in view of  Jarrett et al., (Jarrett; US 20050249049).          

Regarding claim 1, Blair teaches an apparatus for tracking medical assets (¶040; Fig 6A & 6B; attachment structure/pouch which holds tracking device transponders ¶203; Figs 15A & 15B show apparatus 1500 to physically couple a wireless transponder (e.g., RFID transponder 1537, presence or dumb transponder 1538) to medical procedure object/instrument 1590), the apparatus comprising: 
at least one processor (¶006; RFID transponder includes memory in form of an integrated circuit.. a read/writable memory which can be read many times and written too many Examiner notes: RFID transponder memory read & written to by inherent processing means); 
a power supply for providing power to an entirety of circuitry of the apparatus (¶006; RFID transponder that receives the interrogation signal charges a capacitor, which 
provides sufficient power to return/backscatter response signal that encodes unique identifier stored in RFID transponder); 
a communications engine operatively coupled with the at least one processor, the communications engine configured to communicate with one or more mobile devices external to the apparatus (¶006; RFID transponder receives interrogation signal and returns response signal that 
encodes unique identifier stored in RFID transponder and interrogator receives return signal identifying respective RFID transponder); 
wherein the apparatus is adapted to withstand elevated temperatures to which the apparatus is exposed during a sterilization process of a medical asset to which the apparatus is configured to be attached (¶080; RFID transponder 120 may have physical characteristics that 
accommodate or withstand the rigors of sterilization procedures or protocols; also see ¶083-¶084, ¶205-¶206).
Blair is silent on a piezoelectric element for generating an audible indication in response to an activation signal supplied thereto; and 
a piezoelectric driver operatively coupled with the piezoelectric element and the processor, the piezoelectric driver configured to generate the activation signal supplied to the piezoelectric element; 
wherein the piezoelectric element is disposed on an exterior surface of the apparatus.
Jarrett from an analogous art teaches in concept, a personal security device/tracking device including a with a GPS-based based tracking system so the device may be tracked (¶032) and the device has a power supply for providing power to an entirety of circuitry of the 
a piezoelectric element (¶025-¶026; piezo element 66 is combination of chamber and a sound generation element in chamber for generating an audible indication) in response to an activation signal supplied thereto (¶030; audible alarm activated by user… controller and its execution is influenced by actions of user, such as depression of button generating signals input at pins 30 and 31 in FIG. 10… controller U2 controls the overall operation of the device includ-ing piezo element generating audible signal (using the PP2, ALM_EN and PP1 signals); and 
a piezoelectric driver (¶030, Fug 10; boost circuit U1 (using the BOOST_EN signal) operatively coupled with the piezoelectric element and the processor the piezoelectric driver configured to generate the activation signal supplied to the piezoelectric element (¶029;boost circuit U1 boosts input DC voltage to boosted voltage used to power piezo element connected to piezo connectors J8, J9 and J10, ¶030; combination of the boost circuit shown in FIG. 10 (to generate the relative high voltage) with the piezo and air gap shown in FIG. 7 permits device to generate audible signal in range of 80-125 decibels); 
wherein the piezoelectric element is disposed on an exterior surface of the apparatus (¶024, Fig 7, 8B; piezo element 66 with air gap attached to base portion…air gap permits piezo element to generate audible sounds while cover 44 covers piezo element 66 to protect it and establish boundaries of air gap for piezo element). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the apparatus of Blair with the concepts, as taught by Jarrett for a tracking device for generating an audible indication.

Regarding claim 2. Blair and Jarrett teach the apparatus of claim 1, and Jarrett teaches the apparatus further comprising at least two electrically conductive signal feedthroughs (¶029; boost circuit U1 boosts input DC voltage to boosted voltage used to power piezo element connected to piezo connectors J8, J9 and J10; Examiner interprets J8, J9 and J10 as conductive signal feedthroughs), the signal feedthroughs conveying electrical signals between the piezoelectric element, disposed on the exterior surface of the apparatus, and the piezoelectric driver, disposed in an interior space of the apparatus (¶030, Fig 10; using the PP2 and PP1 signals).
Regarding claim 5, Blair and Jarrett teach the apparatus of claim 1, and Jarrett teaches the apparatus further comprising a location engine operatively coupled with the at least one processor, the location engine being configured to supply geographic information to the processor regarding a location of the apparatus (¶032; personal security device includes a tracking device, such as GPS-based or cellular phone based tracking system so personal security device is trackable).

Regarding claim 6, Blair and Jarrett teach the apparatus of claim 5, and Jarrett further teaches the apparatus further comprising a global positioning system (GPS) module and an antenna coupled with the GPS module (¶032; personal security device includes a tracking device, such as GPS-based tracking system so the device can be tracked; Examiner interprets GPS tracking system as including GPS module/antenna).

Regarding claim 7, Blair and Jarrett teach the apparatus of claim 1, and Jarrett further teaches in concept wherein the communications engine comprises a cellular module (¶032; personal security device includes a tracking device, such as cellular phone based tracking system so personal security device can be is tracked).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20180000556) in view of  Jarrett et al., (Jarrett; US 20050249049) further in view of Hammer et al.,(Hammer; US 20150165466).          


Hammer from an analogous electrical contact to piezoelectric element art teaches the concept in the embodiment of FIG. 4, of a piezoelectric element 100 bonded to a component and electrical contact to piezoelectric element 100 conveniently made by direct contact with body of the device and conductive lead wire 412 being secured by screw 414 within recessed slot 416 making electrical contact with spring 418.  Likewise, Hammer teaches the signal feedthrough comprising an electrically conductive fastener adapted to affix a piezoelectric element to the exterior surface of a device (¶028, Figs 6-9; Examiner interprets the conductive lead wire 412 being secured by screw 414 within recessed slot 416 making electrical contact as an electrically conductive fastener). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Blair with the concept of a signal feedthrough comprising an electrically conductive fastener adapted to affix the piezoelectric element to an exterior surface, as taught by Hammer to conveniently provide an electrical contact to a piezoelectric element being secured by screws within a recessed slot/area on an exterior surface.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20180000556) in view of  Jarrett et al., (Jarrett; US 20050249049) further in view of Patterson (US 10070309).          

Regarding claim 4. Blair and Jarrett teach the apparatus of claim 1, but Blair and Jarrett are silent on wherein the communications engine is configured to establish a wireless personal area network for communicating with the one or more mobile devices.
.

Claims 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20180000556) in view of  Jarrett et al., (Jarrett; US 20050249049) further in view of Daoura et al., (Daoura; US 10070309).          

Regarding claim 9. Blair and Jarrett teach the apparatus of claim 1, and Jarrett further teaches wherein the power supply comprises at least one battery (¶024; battery contact 58 sits between PCB 56 and battery 60).
Blair and Jarrett both are silent on the apparatus further comprising a battery status circuit coupled with the battery and adapted to obtain information regarding an operational status of the battery and to provide said information to the at least one processor. Daoura from an analogous tracking device/system art (Figs 1-3) also teaches a tracking device with a battery (col 2:26-32) and the tracking device broadcasts a beacon (col 3:11-12) and the beacon signal includes identification information for tracking device and a signal representative of status of 

Regarding claim 10. Blair, Jarrett and Daoura teach the apparatus of claim 9, but both Blair and Jarrett are silent on a wireless charging circuit coupled with the at least one battery. Daoura further teaches wherein the power supply comprises a wireless charging circuit coupled with the at least one battery and configured to charge the at least battery from an external power source (col 2:26-32; battery may be wirelessly recharged with inductive or solar powered chargers). One motivation would have been to simply wirelessly recharge the battery with an inductive or solar powered charger to further extend operating time.
Regarding claim 11, Blair and Jarrett teach the apparatus of claim 1, and Jarett mentions a visual indicator (¶030; controller controls operation of one or more light sources using signals that control LEDs that may be lit when audible alarm is activated by user), but both are silent on the visual indicator operatively coupled with the at least one processor and adapted to provide a visual indication of the apparatus to a user in response to a control signal generated by the at least one processor. Daoura further teaches a tracking device which includes a visual indicator operatively coupled with the at least one processor and adapted to provide a visual indication of the apparatus to a user in response to a control signal generated by the at least one processor (col 5:64 – col 6:3; Figs 2, LED 24; core device 21 with transceiver for sending and receiving information signals and control signals and also includes microprocessor, read only memory and random access memory sufficient to enable core device 21 to control other components; also see col 6:21-26; core device 21 controls speaker 23 and light emitting diode LED 24 and col 8:7-13; tracking device 31 has speaker 23 and LED 24 that operate upon commands 

Regarding claim 12. Blair, Jarrett and Daoura teach the apparatus of claim 9, but both Blair and Jarrett are silent on wherein the at least one processor is configured to modify at least one characteristic of the audible indication in response to one or more user-selectable parameters for uniquely identifying the apparatus to the user. Daoura further teaches in concept, a processor configured to modify at least one characteristic of the audible indication in response to one or more user-selectable parameters for uniquely identifying the apparatus to the user (col 8:22-32; If child and parent became separated by a first predetermined distance, such as 10-15 feet, control apparatus would emit a first alert, such as one of the many sounds or vibration patterns…If separation becomes larger, such as 30-50 feet, a second alert would occur with a different sound and/or vibration). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Blair and Jarrett with the concept of the processor being configured to modify a characteristic of the audible indication in response to one or more user-selectable parameters for uniquely identifying the apparatus to the user, as taught by Daoura, for the advantage of using different sounds to indicate different relevant tracking/proximity distances as a convenience to users.

Regarding claim 13, Blair and Jarrett teach the apparatus of claim 1, but both Blair and Jarrett are silent on wherein the activation signal is generated as a function of at least one of a 

Regarding claim 14, Blair teaches a method for tracking a medical asset (¶040; Fig 6A & 6B; attachment structure/pouch which holds transponders for tracking medical assets, ¶203; Figs 15A & 15B show apparatus 1500 to physically couple a wireless transponder (e.g., RFID transponder 1537, presence or dumb transponder 1538) to medical procedure object/instrument 1590), the method comprising: 
attaching a tracking device to a medical asset being tracked ¶203; Figs 15A & 15B show apparatus 1500 to physically couple a wireless transponder (e.g., RFID transponder 1537, presence or dumb transponder 1538) to medical procedure object/instrument 1590), the tracking device including: 
at least one processor (¶006; RFID transponder includes memory in form of an integrated circuit.. a read/writable memory which can be read many times and written too many times; Examiner notes: RFID transponder memory read & written to by inherent processing means); 

provides sufficient power to return/backscatter response signal that encodes unique identifier stored in RFID transponder); 
a communications engine operatively coupled with the processor, the communications engine configured to communicate with one or more mobile devices external to the tracking device (¶006; RFID transponder receives interrogation signal and returns response signal that 
encodes unique identifier stored in RFID transponder and interrogator receives return signal identifying respective RFID transponder); 
Blair is silent on a piezoelectric element for generating an audible indication in response to an activation signal supplied thereto; and 
a piezoelectric element disposed on an exterior surface of the tracking device for generating an audible indication in response to an activation signal supplied thereto; and a
piezoelectric driver operatively coupled with the piezoelectric element and the processor, the piezoelectric driver configured to generate the activation signal supplied to the piezoelectric element as a function of a control signal; and 
sending, by a user attempting to locate the medical asset, a request signal, whereby receiving the request signal by the communications engine causes the at least one processor to generate the control signal for activating the piezoelectric element to generate the audible indication for assisting the user in locating the medical asset.
Jarrett from an analogous art teaches in concept, a personal security device/tracking device (¶032) and the device has a power supply for providing power to an entirety of circuitry of the apparatus (¶028; circuitry powered by one or more battery cells J1, J3 and J4 that together provide one or more voltages to circuits.  
a piezoelectric element (¶025-¶026; piezo element 66 is combination of chamber and a sound generation element in chamber for generating an audible indication) in response to an 
a piezoelectric driver (¶030, Fug 10; boost circuit U1 (using the BOOST_EN signal) 
operatively coupled with the piezoelectric element and the processor the piezoelectric driver configured to generate the activation signal supplied to the piezoelectric element (¶029;boost circuit U1 boosts input DC voltage to boosted voltage used to power piezo element connected to piezo connectors J8, J9 and J10, ¶030; combination of the boost circuit shown in FIG. 10 (to generate the relative high voltage) with the piezo and air gap shown in FIG. 7 permits device to generate audible signal in range of 80-125 decibels). 
Blair and Jarrett both are silent on generating the activation signal supplied to the piezoelectric element as a function of a control signal; and
sending, by a user attempting to locate the medical asset, a request signal, whereby receiving the request signal by the communications engine causes the at least one processor to generate the control signal for activating the piezoelectric element to generate the audible indication for assisting the user in locating the medical asset.
Daoura from an analogous art further teaches a tracking device which includes generating the activation signal supplied to the piezoelectric element as a function of a control signal (col 5:64 – col 6:3; Figs 2, LED 24; core device 21 with transceiver for sending and receiving information signals and control signals includes microprocessor, read only memory and random access memory sufficient to enable core device 21 to control other components); and 
sending, by a user attempting to locate the medical asset, a request signal, whereby receiving the request signal by the communications engine causes the at least one processor to generate the control signal for activating the piezoelectric element to generate the audible 
Regarding claim 15, claim 15 is interpreted and rejected the same as claim 2 above.
Regarding claim 17. Blair, Jarrett and Daoura teach the method of claim 14, and Daoura further teaches the method comprising establishing, by the communications engine of the tracking device, a wireless network for facilitating communications between at least one mobile device of the user and the tracking device (col 7:40-58; Fig 3).

Regarding claim 18. Blair, Jarrett and Daoura teach the method of claim 14, and Daoura further teaches in concept, a processor configured to modify at least one characteristic of the audible indication in response to one or more user-selectable parameters for uniquely identifying the apparatus to the user (col 8:22-32; If child and parent became separated by a first predetermined distance, such as 10-15 feet, control apparatus would emit a first alert, such as one of the many sounds or vibration patterns…If separation becomes larger, such as 30-50 feet, a second alert would occur with a different sound and/or vibration). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Blair and Jarrett with the concept of the processor being configured to modify a characteristic of the audible indication in response to one or more user-selectable 

Regarding claim 19. Blair, Jarrett and Daoura teach the method of claim 14, and while Jarett mentions a visual indicator (¶030; controller controls operation of one or more light sources using signals that control LEDs that may be lit when audible alarm is activated by user), both are silent on the visual indicator operatively coupled with the at least one processor and adapted to provide a visual indication of the apparatus to a user in response to a control signal generated by the at least one processor. Daoura further teaches the concept wherein the tracking device includes a visual indicator operatively coupled with the at least one processor and adapted to provide a visual indication of the apparatus to a user in response to a control signal generated by the at least one processor (col 5:64 – col 6:3; Figs 2, LED 24; core device 21 with transceiver for sending and receiving information signals and control signals and also includes microprocessor, read only memory and random access memory sufficient to enable core device 21 to control other components; also see col 6:21-26; core device 21 controls speaker 23 and light emitting diode LED 24 and col 8:7-13; tracking device 31 has speaker 23 and LED 24 that operate upon commands received from control apparatus 37, which sends suitable signal to core device 21 causing speaker 23 to generate a distinctive sound, such as a buzz or ring, and to operate LED 24 in a flashing mode, or both, in order to locate an object). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the apparatus of Blair and Jarrett with the concept of providing a visual indication of the apparatus to a user in response to a control signal generated by the at least one processor, as taught by Daoura, for the advantage of operating LED 24 in a flashing mode in order to locate an object..

.

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but respectfully, they were not found to be persuasive.

Applicant’s Arguments:
(1) (Remarks, filed 6/29/2021, pg. 7 of 16, paras. 3-4 thru pg. 11).

a. Blair’s wireless transponders 120, 122 have no audible indication functionality. 
Examiner posits that Blair was not relied upon for this feature as Jarret was cited.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

b. Jarrett, which is directed to a wrist-worn personal safety device, is not remotely in the same field of endeavor as the claimed invention, which is directed to an apparatus for wirelessly tracking medical assets; 


c. the device taught by Jarrett has no capability for communication with an external device, much less wireless communication functionality. 
Examiner respectfully disagrees. Jarrett was not relied upon for this feature. Also, Jarrett’s device includes a GPS-based based tracking system so the device may be tracked, so there is some wireless communication functionality. Again:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

d. Jarrett is not reasonably relevant to the problem to which the claimed invention is directed. 
Examiner respectfully disagrees. Examiner posits that one of ordinary skill in the art would potentially look to other tracking devices and the features thereof, such as Jarrett’s personal security device/tracking device, for example.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on 

e. A person seeking to address a problem related to medical asset tracking would not reasonably be motivated to look toward the technical field of personal safety devices for such a solution.
Examiner respectfully disagrees, because Jarrett is drawn to a personal security device/tracking device.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

f. The piezo element 66 disclosed in Jarrett is arranged in an interior space defined by the watch body 22 and cover 44, and is not disposed on an exterior surface of the device.
Examiner respectfully disagrees and posits that the piezo element of Jarrett is interpreted to be disposed on an exterior surface of the device in similar fashion to Figs 3A and 3B along with paragraph 49 of Applicant’s specification. Fig. 3B and paragraph 49 clearly depicts/describes “the piezo element arranged in the main housing 202 includes a cavity 308 formed therein that is adapted to receive the piezo element. A depth of the cavity 308 is preferably greater than a cross-sectional thickness of the piezo element, such that when the piezo element is disposed within the cavity, it does not extend above an upper opening of the cavity”, i.e., (Jarrett’s: interior space defined by the watch body 22). Applicant’s specification further goes on as “when a piezo cover 310, configured in a shape of the cavity opening, is placed over the cavity 308 and secured in place, the piezo cover is preferably substantially planar with the back surface of the main housing 202”, i.e., Jarrett’s cover 44. So is Applicant’s on an exterior surface of the device, or just functions to be heard on an exterior surface? Examiner suggests the claim be further narrowed to better and clearly describe Applicant’s invention accordingly.
g. The safety device taught by Jarrett has no capability to wirelessly communicate with an external device and furthermore cannot withstand the elevated temperatures or pressures used during a sterilization process. Rather, Jarrett is only relied upon for its disclosure of a piezoelectric driver circuit (FIG. 10) and piezoelectric element (66 in FIG. 7) attached on what the Office contends is an exterior surface of the device.
Examiner respectfully disagrees, see c & f above. Also:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

h. Applicant asserts that a rejection under 35 U.S.C. § 103 cannot be based on non-analogous art.
Examiner respectfully disagrees. In response to applicant's argument that Jarrett is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as previously stated in the rejection of claim 1 above, Jarrett is drawn to a personal security device/tracking device.

i. However, given that the piezo element and the piezo driver circuitry both reside in an interior space of the device, the piezo connectors do not function as signal feedthroughs in the 
Examiner respectfully disagrees, see f above. Examiner also posits, that wires/conductors a similar means for carrying electrical signals are signal feedthroughs, whether within one internal cavity or when traversing multiple internal cavities and other areas external thereto. Rejection is maintained. Examiner suggests the claim be further narrowed to better and clearly describe Applicant’s invention accordingly.

(2) (Remarks, filed 6/29/2021, pg. 12 of 16)
j. Applicant asserts that modifying Blair in view of the teachings of Daoura would render the device taught by Blair unsatisfactory for its intended purpose and/or would change the intended principle of operation of the device, and therefore such a proposed combination would be improper and lead to an irrelevant alternative.
In response to applicant's argument that modifying Blair in view of the teachings of 
Daoura would render the device taught by Blair unsatisfactory for its intended purpose and/or would change the intended principle of operation of the device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

(3) (Remarks, filed 6/29/2021, pg. 13-14 of 16)
k. Applicant asserts that Hammer is non-analogous art. 
Examiner respectfully disagrees. In response to Applicant's argument that Hammer is 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	
[End of Arguments].

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record does not teach or suggest, as a whole, the features of claims 8 and 16:

8. (Currently Amended) The apparatus of claim 1, further comprising a thermally-responsive, mechanically-actuated switch connected between the power supply and the entirety of circuitry of the apparatus, the thermally-responsive switch being configured to disconnect the power supply from the entirety of circuitry of the apparatus to thereby 

16. (Currently Amended) The method of claim 14, further comprising disconnecting the power supply from the entirety of circuitry of the tracking device using a thermally-responsive, mechanically-actuated switch connected between the power supply and the entirety of circuitry of the tracking device, to thereby disable the tracking device when a temperature within the tracking device exceeds a prescribed threshold.

Conclusion
                                                                                                                                                                                                                           
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Perkins (US 7701334) discloses a method for real-time location monitoring of a 
sterilizable object.  The method includes tracking a location of a sterilizable object bearing a tag using a mesh network.  The tag preferably includes a sealed housing, means for detecting a sterilization event and means for transmitting data concerning the sterilization event.  The method also includes detecting a sterilization event.  The method also includes transmitting a 
signal that the sterilization event has been detected by the tag.

Austin et al., (US 20080030345) discloses a system and method for identifying, locating, and managing inventory of sterilized medical devices located within a sealed sterilization case in 
preparation for a surgical procedure.  Communication tags, such as radio frequency identification (RFID) and/or Global Positioning System (GPS) tags, are connected to the medical device and communicate information wirelessly.  Information is obtained from the 
breaking the seal of the sealed sterilization case.                                                                                                      

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684